



Exhibit 10.1
Discover Financial Services
Amended and Restated 2014 Omnibus Incentive Plan
2020 Award Certificate for Restricted Stock Units


This Award Certificate describes the terms and conditions under which you are
being granted an Award of Restricted Stock Units (“RSUs”) under the Discover
Financial Services Amended and Restated 2014 Omnibus Incentive Plan (the
“Plan”), which constitutes part of your discretionary long-term incentive
compensation. This Award Certificate applies only to Awards granted hereunder
and other Awards are governed by terms of the applicable Award Certificate.


A copy of the Plan can be found on the E*TRADE website at www.etrade.com, or
such other vendor as the Company may choose to administer the Plan. Capitalized
terms under in this Award Certificate have the meanings ascribed in the Plan
unless otherwise stated herein.


The full terms of your Award are set out in this Award Certificate, the Plan and
any applicable policy adopted by the Committee or its delegate in respect of the
Plan and Awards thereunder that is applicable to this Award. In the event of a
conflict between the Plan and this Award Certificate, the terms of the Plan
control.


Award Recipient
%%FIRST_NAME%-% %%LAST_NAME%-%
Employee / Participant ID
%%EMPLOYEE_IDENTIFIER%-%
Issuer
Discover Financial Services
Award Type
Restricted Stock Units (RSUs)
Date of the Award
%%OPTION_DATE,'Month DD, YYYY'%-%
Number of Awarded Units
%%TOTAL_SHARES_GRANTED,'999,999,999'%-% RSUs
Vesting
Your RSUs will vest as follows provided you remain continuously employed by the
Company through the applicable Scheduled Vesting Date:
1/3 of Shares on the First; Second; and Third Anniversary of the Date of the
Award
%%SHARES_PERIOD1,'999,999,999'%-% on %%VEST_DATE_PERIOD1,'Month DD, YYYY'%-%
%%SHARES_PERIOD2,'999,999,999'%-% on %%VEST_DATE_PERIOD2,'Month DD, YYYY'%-%
%%SHARES_PERIOD3,'999,999,999'%-% on %%VEST_DATE_PERIOD3,'Month DD, YYYY'%-%
Settlement
Your awards will be converted and settled in shares of Company stock pursuant to
Section 8 of the Plan and Section 1(b) of this Award Certificate unless your
primary place of employment is located outside the United States in which case
your shares may be settled in cash. See Appendix A International Supplement, for
additional information.
Restrictive Covenants & Clawbacks
You may be subject to repayment provisions triggered in the event of your
violation of a restrictive covenant, including non-solicitation and
non-competition requirements, more fully described in this Award Certificate.
You are also subject to a clawback provision in the event of restatement of the
Company’s financial performance.
Non-U.S. Employees
If you are employed outside the United States, please reference the
“International Supplement” included herein as Appendix A, which contains
supplemental terms and conditions for your RSU Award.













1

--------------------------------------------------------------------------------







You will earn RSUs included in your RSU Award only if you (1) remain in
continuous Employment through the applicable Scheduled Vesting Dates (subject to
limited exceptions set forth herein), (2) are not found to be subject to the
forfeiture, cancellation, or clawback provisions set forth in Section 8 below,
and (3) satisfy obligations you owe to the Company as set forth in Section 10
below. If the Company deems appropriate and in its sole discretion, the Company
may require you to provide a written certification or other evidence, from time
to time, to confirm that none of the circumstances described in Section 8 below
exist or have occurred, including upon a termination of Employment and/or during
a specified period of time prior to the applicable Scheduled Vesting Dates. If
you fail to timely provide any required certification or other evidence, the
Company may cancel your RSU Award. It is your responsibility to provide the
Human Resources Department with your up-to-date contact information.
1.
Vesting Schedule; Conversion.

(a)Vesting Schedule. Your RSUs will vest according to the Scheduled Vesting
Dates set forth in this Award Certificate, provided you remain continuously
employed through such dates, unless earlier vesting is required pursuant to
Section 4, 5 or 6 of this Award Certificate.
(b)Conversion.
(1)Except as otherwise provided in this Award Certificate, each of your vested
RSUs will convert to one share of Stock on or as soon as possible following the
applicable Scheduled Vesting Date.
(2)Subject to the provisions of the Plan and this Award Certificate, as well as
any transfer restrictions imposed by the Company or applicable pursuant to
securities laws, Shares to which you are entitled following conversion of RSUs
under any provision of this Award Certificate shall be delivered to you (or your
beneficiary or estate, as applicable) as soon as administratively practicable
thereafter.
(c)Accelerated Conversion. The Committee, in its sole discretion, may determine
that any RSUs may be converted to Shares prior to the Scheduled Vesting Date
subject to compliance with all Legal Requirements.
(d)Rule of Construction for Timing of Conversion. Whenever this Award
Certificate provides for RSUs to convert to Shares on the Scheduled Vesting Date
or upon an accelerated or different specified event or date, such conversion
will be considered to have been timely made, and neither you nor any of your
beneficiaries nor your estate shall have any claim against the Company for
damages based on a delay in conversion of your RSUs (or delivery of Shares
following conversion), and the Company shall have no liability to you (or to any
of your beneficiaries or your estate) in respect of any such delay, as long as
conversion is made by December 31 of the year in which occurs the Scheduled
Vesting Date or such other specified event or date or, if later, by the 15th day
of the third calendar month following such specified event or date.


2.
Special Provisions for Certain “Specified Employees”.

If Discover reasonably considers you to be one of its “specified employees” as
defined in Section 409A of the Internal Revenue Code at the time of the
termination of your Employment, any RSUs that constitute deferred compensation
under Section 409A of the Internal Revenue Code that are payable upon
termination of Employment will not convert to Shares until the date that is six
months after the termination of your Employment (or the date of your death, if
such event occurs earlier).
3.
Dividend Equivalent Payments.

Until your RSUs convert to Shares, if Discover pays a regular or ordinary cash
dividend on its common stock, you will be paid a dividend equivalent for your
vested and unvested RSUs. No dividend equivalents will be paid to you on any
canceled RSUs. Discover, in its discretion, may pay dividend equivalents in


2

--------------------------------------------------------------------------------





Shares, in cash or in a combination thereof. Discover will pay the dividend
equivalents as soon as administratively practicable (and in any event within
thirty (30) days) after Discover pays the corresponding dividend on its common
stock.
4.
Death; Disability; Retirement.

The following special vesting and payment terms apply to your RSUs:
(a)Death. If your Employment terminates due to your death, all RSUs subject to
this Award Certificate will vest, convert to Shares and be delivered to your
beneficiary or your estate on or as soon as administratively practicable after
the Scheduled Vesting Date.
(b)Disability. If your Employment terminates due to Disability, all RSUs subject
to this Award Certificate will vest, convert to Shares, and be delivered to you
on or as soon as administratively practicable after the Scheduled Vesting Date.
(c)Retirement. If your Employment terminates due to Retirement, the number of
RSUs that will vest on your Scheduled Vesting Date, will be determined by
multiplying the RSUs subject to this Award Certificate by the Pro Ration
Fraction, calculated through the date your Employment terminates, and converting
to Shares, to be delivered to you on or as soon as administratively practicable
after your Scheduled Vesting Date.


5.
Termination Due to Reduction in Force; Position Elimination; or
Increase/Addition of Skills Required for Current Position.

If the Company terminates your Employment due to a reduction in force, an
elimination of your position, or as a result of an increase or addition of
skills required of your current position, each as determined by the Company in
its sole discretion, the number of RSUs that will vest on the date your
Employment terminates will be determined by multiplying the RSUs subject to this
Award Certificate by the Pro Ration Fraction. These RSUs will convert to Shares
and be delivered to you by sixtieth (60th) day following your termination of
Employment, subject to Section 3 above, provided that you sign (and do not
revoke) an agreement and release of claims satisfactory to the Company in
accordance with the Discover Financial Services Severance Policy.
6.
Change in Control.

(a)Termination in Connection with Change in Control. If the Company terminates
your Employment other than for Cause, or if you terminate your Employment for
Good Reason, within six months prior to or within 24 months after a Change in
Control, your RSUs will immediately vest and convert to Shares on the later of
the date of a Change in Control or the date of your termination following a
Change in Control, as applicable and be delivered as soon as administratively
practicable thereafter.
(b)Stock Consideration. In the event of a Change in Control which results from a
transaction pursuant to which the shareholders of Discover receive shares of
common stock of an acquiring entity that are registered under Section 12 of the
Exchange Act (as defined in Section 25(c)(1)), unless otherwise determined by
the Committee, in its sole discretion prior to such Change in Control, there
shall be substituted for each Share subject to this Award Certificate the number
and class of shares of common stock of the acquiring entity into which each
outstanding Share shall be converted pursuant to such Change in Control
transactions, and this Award Certificate shall otherwise continue in effect.
(c)Non-stock Consideration. In the event of a Change in Control which results
from a transaction pursuant to which the shareholders of Discover receive
consideration other than shares of common stock of the Acquirer that are
registered under Section 12 of the Exchange Act, the value of the RSUs hereunder
shall, unless otherwise determined by the Committee, in its sole discretion
prior to such Change in Control, be converted into a right to receive the cash
or other consideration received by the shareholders of Discover in such
transaction, and this Award Certificate shall otherwise continue in effect.


3

--------------------------------------------------------------------------------





7.
Termination of Employment.

Your unvested RSUs will be canceled if your Employment terminates for any reason
other than under the circumstances set forth in Section 4, 5 or 6 of this Award
Certificate.
8.
Forfeiture/Cancellation/Clawback of RSU Awards Under Certain Circumstances.

(a)Breach of Restrictive Covenants. RSUs are not earned until the applicable
Scheduled Vesting Date and will be canceled prior to the applicable Scheduled
Vesting Date under any of the circumstances set forth below. Although you will
become the beneficial owner of Shares following conversion of your RSUs, the
Company may, upon notice, issue a transfer restriction with respect to your
Shares following conversion of your RSUs pending any investigation or other
review that impacts the determination as to whether the RSUs are or may be
cancellable under the circumstances set forth below. The Shares underlying such
RSUs shall be forfeited and recoverable in the event the Company determines that
the RSUs were cancellable under the circumstances set forth below.
Notwithstanding any provision of this Award Certificate to the contrary, in the
event that at any time prior to one year after the termination of your
Employment or service with the Company, you (i) engage in Wrongful Solicitation,
(ii) breach your obligations to the Company under a confidentiality,
intellectual property or other restrictive covenant, or (iii) for those
Participants classified by the Company as an officer of Discover Financial
Services or one of its Subsidiaries on the date of grant, engage in Competitive
Activity, with respect to each such incidence of violation you shall be required
to:
(1)pay to the Company an amount in cash equal to the value of the Shares that
vested and converted on or after, or within one year prior to, your termination
of Employment, which value shall be determined by the Company, in its sole
discretion, and shall include an amount for tax adjustments appropriate to
reflect your obligation to repay such amounts due to your breach of the
restrictive covenants; or
(2)transfer to the Company the number of Shares that vested and converted on or
after, or within one year prior to, your termination of Employment, plus an
amount calculated by the Company, in its sole discretion, for tax adjustments
appropriate to reflect your obligation to transfer such common stock due to your
breach of the restrictive covenants.


In the event of multiple incidences of breach of this provision of the Award
Certificate (e.g., in the event of violation of the non-solicitation provision
following engaging in Competitive Activity), the repayment amount will be
additive for each incidence of violation, not to exceed two times the amount
calculated under paragraph 8(a)(1) and (2) above. If you engage in Wrongful
Solicitation or engage in a Competing Activity, in addition to the remedies
described in Section 8(a), the Company may also take such action at equity or in
law as it deems appropriate to enforce the provisions of the applicable
restrictive covenant, including pursuing injunctive relief.
(b)Clawback. In the event and to the extent the Committee reasonably determines
that the performance considered by the Committee, and on the basis of which the
amount of RSUs were granted or converted to Shares, was based on Discover’s
material noncompliance with any financial reporting requirement under the
securities laws or Company policy which requires Discover to file a restatement
of its financial statements within three years of the Date of the Award, you
will be required to comply with paragraphs (1) and (2) (as applicable) below to
repay to the Company an amount equal to the number of RSUs which were granted or
the Shares converted hereunder less the number of RSUs that would have been
granted or Shares converted had your RSUs been granted or converted based on
compliance with any such financial reporting requirement under the securities
laws or Company policy (such number of RSUs, the “Clawback RSUs,” to be
determined in each case by the Committee in its sole discretion and before
satisfaction of tax or other withholding obligations pursuant to Section 9):


4

--------------------------------------------------------------------------------





(1) You shall forfeit a number of RSUs hereunder equal to the Clawback RSUs. In
the event such forfeited RSUs are less than the Clawback RSUs, then you shall
comply with the following paragraph 2.
(2) You shall be required
(A)    to pay to the Company an amount in cash equal to the value of the Shares
that vested and converted hereunder, which value shall be determined using a
valuation method established by the Company, in its sole discretion, and shall
include an amount for tax adjustments appropriate to reflect your obligation to
repay such amounts due to the restatement of the Company’s financial statements;
or
(B)    transfer to the Company the number of Shares that vested and converted
hereunder, plus such amount calculated by the Company, in its sole discretion,
for tax adjustments appropriate to reflect your obligation to repay such amounts
due to the restatement of the Company’s financial statements.
By accepting the RSUs you hereby agree and acknowledge that you are obligated to
cooperate with and provide all assistance necessary to the Company to recover or
recoup the RSUs or amounts paid under the Plan that are subject to the clawback
pursuant to applicable securities laws or Company policy. Such cooperation and
assistance shall include, but is not limited to, executing, completing and
submitting and documentation necessary to recover or recoup any RSUs or amounts
paid pursuant to RSUs.
(c)Risk Review. For select Covered Employees, as defined and identified by the
Company, no RSUs will convert to Shares until the Chief Human Resources &
Administrative Officer receives confirmation from the Chief Risk Officer, or
their delegate, that a review has been completed by the Chief Risk Officer, or
their delegate, to determine whether you engaged in any willful or reckless
violation of the Company’s risk policies. If the Chief Risk Officer, or their
delegate, finds any such violation or breach, then the Company may determine
that all or a portion of your RSUs will be forfeited. Based on this assessment,
the Company may determine that all or a portion of your RSUs will be forfeited.
(d)Investigative Holds. In the event that the Company has either commenced an
investigation of a matter that you oversaw or were involved in or has evidence
that may require investigation of a matter that you oversaw or were involved in,
in either case concerning a breach of one of the obligations hereunder or a
serious violation of Company policy, the Company may freeze your account and
effectuate a transfer restriction such that your converted and delivered RSUs
and any shares associated therewith may not be sold or transferred until such
time as the Company reasonably believes the matter to be resolved.
(e)Authorization. You authorize the Company to deduct any amount or amounts owed
by you pursuant to this Section 8 from any amounts payable by or on behalf of
the Company to you, including, without limitation, any amount payable to you as
salary, wages, paid time off, bonus, severance, change in control severance or
the conversion of any equity-based award. This right of offset shall not be an
exclusive remedy and the Company’s election not to exercise this right of offset
with respect to any amount payable to you shall not constitute a waiver of this
right of offset with respect to any other amount payable to you or any other
remedy. You further acknowledge and authorize the Company to take the actions
described in this Section 8, including those describe in Section 8(d).


9.
Tax and Other Withholding Obligations.

Subject to rules and procedures established by Discover, you may be eligible to
elect to satisfy the tax or other withholding obligations arising upon
conversion of your RSUs or upon any taxable event by having Discover withhold
Shares or by tendering Shares, in each case in an amount sufficient to satisfy
the


5

--------------------------------------------------------------------------------





tax or other withholding obligations. Shares withheld or tendered will be valued
using the fair market value of Stock on the date the Shares are scheduled to
convert, or otherwise become taxable, as applicable, using a valuation
methodology established by Discover.
10.
Satisfaction of Obligations.

Notwithstanding any other provision of this Award Certificate, the Company may,
in its sole discretion, take various actions affecting your RSUs in order to
collect amounts sufficient to satisfy any obligation that you owe to the Company
and any tax or other withholding obligations. The Company’s determination of the
amount that you owe the Company shall be conclusive. The fair market value of
Stock for purposes of the following provisions shall be determined using a
valuation methodology established by Company. The actions that may be taken by
Discover pursuant to this Section 10 include, but are not limited to, the
following:
(a)Withholding of Shares. Upon conversion of RSUs, including any accelerated
conversion pursuant to Sections 5, 6, or 7 above, or, if later, upon delivery of
the Shares, the Company may withhold a number of Shares sufficient to satisfy
any obligation that you owe to the Company and any tax or other withholding
obligations whether national, federal, state or local tax withholding
obligations including any social insurance contributions or employment tax
obligation. The Company shall determine the number of Shares to be withheld by
dividing the dollar value of your obligation to the Company and any tax or other
withholding obligations by the fair market value of Stock on the date the Shares
are scheduled to convert, or otherwise become taxable, as applicable. To the
extent that the Company retains any Shares or reduces the number of RSUs to
cover the withholding obligations, it will do so at the applicable minimum
statutory rate or other applicable withholding rate(s). Should the Company
withhold in excess of the actual tax withholding obligation, the Company will
apply the excess withholding to another compensation tax liability.
(b)Netting of Accelerated RSUs. In order to satisfy any taxes due upon an event
which is earlier than conversion, Discover, in its sole discretion, may
accelerate the vesting and conversion of all or a portion of your unvested RSUs.
The Company shall determine the number of RSUs to be accelerated and converted
by dividing the dollar value of your tax obligations upon such event by the fair
market value of Stock on the date of accelerated conversion. Accelerated and
converted RSUs shall not exceed the value of taxes due upon such event and the
resulting Shares will be withheld by the Company.
(c)Withholding of Other Compensation. Discover may withhold the payment of
dividend equivalents on your RSUs or any other compensation or payments due from
Discover to ensure satisfaction of any obligation that you owe the Company or
any tax or other withholding obligations or Discover may permit you to satisfy
such tax or other withholding obligation by paying such obligation in
immediately available funds.
(d)Mobile Employees. You are liable and responsible for all taxes and social
insurance contributions owed in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the tax treatment or the treatment of any tax
withholding in connection with the grant, vesting or payment of the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate your tax liability. Further, you may be subject to
individual income taxation (and possibly social security or other applicable
personal or payroll taxes) in each jurisdiction where you have performed
services for the Company between the Award Date and the Vesting Date. Taxes for
which you are liable, if applicable, may be withheld and deposited by the
Company in each jurisdiction in which you have performed services regardless of
your status as a resident or non-resident in one or more of the jurisdictions
that have a right to impose taxation. You agree that you will comply with all
United States and foreign individual income tax return filing obligations that
may be imposed with respect to the Award.




6

--------------------------------------------------------------------------------





11.
Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your RSUs,
other than as provided in Section 12 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution.
12.
Designation of a Beneficiary.

You may make revocable designation of beneficiary or beneficiaries to receive
all or part of the Shares to be paid under this Award Certificate in the event
of your death. Absent a designation on file, distributions pursuant to Section 4
will be made to your estate. To make a beneficiary designation, you must
complete and file the online form provided by E*TRADE, or such other vendor as
the Company may choose to administer the Plan. If you previously filed a
designation of beneficiary form for your equity awards with the Human Resources
Department, such form will also apply to the RSUs granted pursuant to this RSU
Award. You may replace or revoke your beneficiary designation at any time, and
the Company will rely on your most recent designation on file for purposes of
beneficiary designation.
13.
Ownership and Possession.

(a)Generally. Except as specified in Section 3 with respect to Dividend
Equivalents, you will not have any rights as a shareholder with respect to your
RSU Awards or in the Shares corresponding to your RSUs prior to conversion of
your RSUs.
(b)Following Conversion. Subject to the terms and conditions of this Award
Certificate, following conversion of your RSUs you will be the beneficial owner
of the Shares issued to you net of taxes, and you will be entitled to all rights
of ownership, including voting rights and the right to receive cash or stock
dividends or other distributions paid on such shares.


14.
Securities Law Matters.

Shares issued upon conversion of your RSUs may be subject to restrictions on
transfer by virtue of the Securities Act of 1933, as amended.  Discover may
advise the transfer agent to place a stop order against such shares if it
determines that such an order is necessary or advisable.  Because Stock will
only be maintained in book-entry form, you will not receive a stock certificate
representing your interest in such shares.
15.
Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of Shares issued upon conversion of your RSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which the
Company or a Related Employer has membership or other privileges, and any
applicable law, or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.
16.
No Entitlements.

(a)No Right to Continued Employment. This RSU Award is not an employment
agreement, and nothing in this Award Certificate, the International Supplement,
if applicable, or the Plan shall alter your status as an “at-will” employee of
the Company or your Employment status at a Related Employer, nor does anything
herein constitute a promise of continued employment or re-employment.
(b)No Right to Future Awards. This RSU Award is discretionary and does not
confer on you any right or entitlement to receive another award of RSUs, any
other equity-based award or any other award at any time in the future or in
respect of any future period.
(c)No Effect on Future Employment Compensation. This RSU Award is discretionary
and does not confer on you any right or entitlement to receive compensation in
any specific amount for any future fiscal year, and does not diminish in any way
the Company’s discretion to determine the amount, if any, of your compensation.
In addition, this RSU Award is not part of your base salary or wages and will


7

--------------------------------------------------------------------------------





not be taken into account in determining any other Employment-related rights you
may have, such as rights to pension or severance pay, end of service payments,
bonuses, long-service awards or similar payments and in no event shall be
considered as compensation for, or relating in any way to, past services for the
Company.
(d)Termination of Employment. In consideration of the grant of the Award, no
claim or entitlement to compensation or damages shall arise from termination of
the Award or diminution in value of the Award or Shares acquired through vesting
of the Award resulting from termination of your employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Related Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
you will be deemed irrevocably to have waived your entitlement to pursue such
claim; and in the event of termination of your employment (whether or not in
breach of local labor laws), your right to receive the Award and vest in the
Award under the Plan, if any, will terminate effective as of the date that you
are no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); Discover shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Award.
(e)Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different that the English version, the English version will control.
(f)Award Terms Control. In the event of any conflict between any terms
applicable to equity awards in any employment agreement, offer letter or other
arrangement that you have entered into with the Company and the terms set forth
in this Award Certificate, the latter shall control.


17.
Consents.

Your RSU Award is conditioned upon the Company’s making of all filings and the
receipt of all consents or authorizations required to comply with, or required
to be obtained under, applicable local law.
In accepting this RSU Award, you consent to the collection, use and transfer, in
electronic or other form, of your personal data by and among, as applicable, the
Company and any other possible recipients for the purpose of implementing,
administering and managing your participation in the Plan, as well as for the
purpose of the Company’s compliance with applicable law, including, without
limitation, Section 953(b) of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. You understand that the recipients of your personal data may be
located in the U.S. or elsewhere, and the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of your
personal data, view the personal data, request additional information about the
storage of your personal data, require any necessary amendments to your personal
data or refuse or withdraw your consent by contacting your local human resources
representative, in any case without cost. You understand, however, that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
18.
Electronic Delivery and Consent to Electronic Participation.

The Company may, in its sole discretion, decide to deliver any documents related
to the RSU Award and participation in the Plan or future RSU Awards by
electronic means. You hereby consent to receive such documents by electronic
delivery and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of RSU Awards and the execution of the RSU
agreements through electronic signature. Electronic acceptance of this Award
Certificate through the E*TRADE website, or such other vendor as the Company may
choose to administer the Plan, shall be required and binding on you.  Where
electronic acceptance may not be permitted under applicable law, the Company may
also request and require your


8

--------------------------------------------------------------------------------





physical signature.  Your acceptance affirms your agreement to all the terms and
conditions set forth in this Award Certificate and acceptance of the Award
subject thereto. Not providing this acceptance within the timeframe stipulated
may result in the Company forfeiting all or a portion of this Award.


19.
Award Modification.

The Committee reserves the right to modify or amend unilaterally the terms and
conditions of your RSUs, without first asking your consent, or to waive any
terms and conditions that operate in favor of Discover. These amendments may
include (but are not limited to) changes that the Committee considers necessary
or advisable as a result of changes in any, or the adoption of any new, Legal
Requirement. The Committee may not modify your RSUs in a manner that would
materially impair your rights in your RSUs without your consent; provided,
however, that the Committee may, without your consent, amend or modify your RSUs
in any manner that the Committee considers necessary or advisable to comply with
or reflect the application of any Legal Requirement or to ensure that your RSUs
are not subject to United States federal, state or local income tax or any
equivalent taxes in territories outside the United States prior to payment.
Notwithstanding any provisions of this Award Certificate to the contrary, to the
extent you transfer employment outside of the United States, the Award shall be
subject to any special terms and conditions as Discover may need to establish to
comply with local laws, rules, and regulations or to facilitate the operation
and administration of the Award and the Plan in the country to which you
transfer employment (or Discover may establish alternative terms and conditions
as may be necessary or advisable to accommodate your transfer). Discover will
notify you of any amendment of your RSUs that affects your rights. Any amendment
or waiver of a provision of this Award Certificate (other than any amendment or
waiver applicable to all recipients generally), which amendment or waiver
operates in your favor or confers a benefit on you, must be in writing and
signed by the Chief Human Resources & Administrative Officer to be effective.
20.
Severability.

In the event the Committee determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your RSU Award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your RSU Award.
21.
Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.
22.
Governing Law.

This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the RSU Award to the
substantive law of another jurisdiction. The Company and you agree that the
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), the Plan or this Award Certificate shall be
exclusively in the courts in the State of Illinois, Counties of Cook or Lake,
including the federal courts located therein (should federal jurisdiction
exist), and the Company and you hereby submit and consent to said jurisdiction
and venue.
23.
Section 409A.

To the extent necessary or advisable to comply with Section 409A of the Internal
Revenue Code, with respect to any provision of this Award Certificate that
provides for vested RSUs to convert to Shares on or as soon as administratively
practicable after a specified event or date, such conversion will be made


9

--------------------------------------------------------------------------------





by the later of the end of the calendar year in which the specified event or
date occurs or the 15th day of the third calendar month following the specified
event or date.
24.
Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:
(a)“Cause” means:
(1)any act or omission which constitutes a material breach of your obligations
to the Company or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to Disability) within ten (10) business days after written
notification thereof to you by the Company;
(2)any act or omission by you that constitutes (i) fraud or intentional
misrepresentation, (ii) embezzlement, misappropriation or conversion of assets
of, or business opportunities considered by, the Company or (iii) any other act
which has caused or may reasonably be expected to cause material injury to the
interest or business reputation of the Company; or
(3)your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing.
(b)“Change in Control” means, except as provided otherwise below, the first to
occur of any of the following events:
(1)except as otherwise provided in clause (3) below, any person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”), as
such term is modified in Sections 13(d) and 14(d) of the Exchange Act), other
than (i) any employee plan established by the Company or any of its
Subsidiaries, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (v) a corporation owned, directly or indirectly, by shareholders
of the Company in substantially the same proportions as their ownership of the
Company, either (x) acquires ownership of stock of the Company that, together
with stock held by such person (not including the stock owned by such person any
stock acquired directly from the Company other than in connection with the
acquisition by the Company of a business), constitutes more than fifty percent
(50%) of the total fair market value of the stock of the Company (but only if
such person did not own more than fifty percent (50%) of the total fair market
value of the stock of the Company prior to the acquisition of additional stock),
or (y) acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person) ownership of the stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the stock of the Company (but only if such person did not own thirty percent
(30%) or more of the total voting power of the stock of the Company prior to the
acquisition of additional stock and not including the stock owned by such person
any stock acquired directly from the Company other than in connection with the
acquisition by the Company of a business);
(2)a change in the composition of the Board during any twelve-month period, such
that individuals who, as of the Date of the Award, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the date of Date of the Award whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;


10

--------------------------------------------------------------------------------





(3)the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (i) a merger or consolidation which results in the securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into securities of the surviving
entity or any parent thereof), in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no person (determined pursuant to
clause (1) above) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing thirty percent (30%) or more of the total voting
power of the stock of the Company (but only if such person did not own thirty
percent (30%) or more of the total voting power of the stock of the Company
prior to the acquisition of additional securities);
(4)the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (ii) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, either by the Company or by a person or more
than one person acting as a group, that owns fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; provided, however, that a Change in
Control pursuant to this clause (4) shall not be deemed to have occurred unless
a person (determined pursuant to clause (1) above) or persons acting as a group
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.


Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company’s common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns substantially all of the assets
of the Company immediately prior to such transaction or series of transactions.
(c)“Chief Human Resources & Administrative Officer” means the chief human
resources & administrative officer of Discover, any successor chief human
resources & administrative officer, or any other individual or committee
appointed by the chief executive officer of Discover with the power and
authority of the chief human resources & administrative officer.
(d)“Chief Risk Officer” means the chief risk officer of Discover, any successor
chief risk officer, or any other individual or committee appointed by the chief
executive officer of Discover with the power and authority of the chief risk
officer.


11

--------------------------------------------------------------------------------





(e)“Competitive Activity” means:
(1)becoming, or entering into any arrangement as, an employee, officer, partner,
member, proprietor, director, independent contractor, consultant, advisor,
representative or agent of, or serving in any similar position or capacity with,
a Competitor, where you will be responsible for providing, or managing or
supervising others who are providing, services (i) that are similar or
substantially related to the services that you provided to the Company, or
(ii) that you had direct or indirect managerial or supervisory responsibility
for at the Company, or (iii) that call for the application of the same or
similar specialized knowledge or skills as those utilized by you in your
services for the Company, in each such case, at any time during the year
preceding the termination of your employment with the Company; or
(2)either alone or in concert with others, forming, or acquiring a five percent
(5%) or greater equity ownership, voting interest or profit participation in, a
Competitor.
(f)“Competitor” means any corporation, partnership or other entity that engages
in (or that owns a significant interest in any corporation, partnership or other
entity that engages in) (1) the business of consumer lending, including, without
limitation, credit card issuance or electronic payment services, or (2) any
other business in which you have been involved in or had significant knowledge
of, which has been conducted by the Company at any time during your employment
with the Company. For the avoidance of doubt, a competitor of any entity which
results from a corporate transaction involving the Company that constitutes a
Change in Control shall be considered a Competitor for purposes of this Award
Certificate.
(g) “Covered Employee” means an employee who, as of the Date of the Award, has
been identified as a covered employee by Human Resources.
(h)“Date of the Award” means the date set forth in this Award Certificate.
(i)“Disability” means a “permanent and total disability,” as defined in Section
22(e)(3) of the Internal Revenue Code.
(j)“Employed” and “Employment” refer to employment with the Company and/or
Related Employment.    
(k)“Good Reason” means the occurrence of any of the following upon, or within
six (6) months prior to or twenty-four (24) months after the occurrence of a
Change in Control of Discover without your prior written consent:
(1) any material diminution in your assigned duties, responsibilities and/or
authority, including the assignment to you of any duties, responsibilities or
authority inconsistent with the duties, responsibilities and authority assigned
to you, immediately prior to such assignment;
(2)a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report;
(3)any material reduction in your base compensation; provided, however, that
Company-initiated across-the-board reductions in compensation affecting
substantially all eligible Company employees shall alone not be considered “Good
Reason,” unless the compensation reductions exceed twenty percent (20%) of your
base compensation;
(4)A material diminution of the budget over which you have authority;
(5)The Company’s requiring you to be based at a location that (i) is in excess
of thirty-five (35) miles from the location of your principal job location or
office immediately prior to the Change in Control, or (ii) results in an
increase in your normal daily commuting time by more than ninety (90) minutes,
except for required travel on Company’s business to an extent substantially
consistent with your then present business travel obligations; or
(6)Any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company.




12

--------------------------------------------------------------------------------





For purposes of paragraphs (1) through (6) above, the duties, responsibilities
and/or authority assigned to you shall be deemed to be the greatest of those in
effect prior to or after the Change in Control. Unless you become Disabled, your
right to terminate your Employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your continued Employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason. Notwithstanding the foregoing, Good
Reason shall not exist unless you give the Company written notice thereof within
thirty (30) days after its occurrence and the Company shall not have remedied
the action within thirty (30) days after such written notice.
(l)“Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.
(m)“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement (including
any foreign legal requirements).
(n) “Pro Ration Fraction” means a fraction, not to exceed 1.0, the numerator of
which is the number of completed months commencing on the first day of the
calendar year of the Date of the Award and ending on the effective date of your
termination of Employment, and the denominator of which is 12.
(o)“Related Employment” means your employment with an employer other than the
Company (such employer, herein referred to as a “Related Employer”), provided:
(1) you undertake such employment at the written request or with the written
consent of the Chief Human Resources & Administrative Officer; (2) immediately
prior to undertaking such employment you were an employee of the Company or were
engaged in Related Employment (as defined herein); and (3) such employment is
recognized by the Company in its discretion as Related Employment; and, provided
further that the Company may (i) determine at any time in its sole discretion
that employment that was recognized by the Company as Related Employment no
longer qualifies as Related Employment, and (ii) condition the designation and
benefits of Related Employment on such terms and conditions as the Company may
determine in its sole discretion. The designation of employment as Related
Employment does not give rise to an employment relationship between you and the
Company, or otherwise modify your and the Company’s respective rights and
obligations.
(p)“Retirement” means the termination of your Employment by you or by the
Company for any reason other than for Cause and other than due to your death or
Disability, on or after the date on which:
(1)you have attained age 55; and
(2)you have attained a combined age and years of service of at least 65 years.
(q)“Scheduled Vesting Date” means the Scheduled Vesting Dates set forth in Award
Certificate as the context requires.
(r)“Wrongful Solicitation” occurs upon either of the following events:
(1)while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Company employee to leave the Company or become hired or engaged
by another firm; provided, however, that this clause shall apply only to
employees with whom you worked or had professional or business contact, or who
worked in or with your business unit, during any notice period applicable to you
in connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment; or
(2)while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation,


13

--------------------------------------------------------------------------------





partnership or other business entity of any kind), you solicit or entice away or
in any manner attempt to persuade any client or customer, or prospective client
or customer, of the Company (i) to discontinue or diminish his, her or its
relationship or prospective relationship with the Company or (ii) to otherwise
provide his, her or its business to any person, corporation, partnership or
other business entity which engages in any line of business in which the Company
is engaged (other than the Company); provided, however, that this clause shall
apply only to clients or customers, or prospective clients or customers, that
you worked for on an actual or prospective project or assignment during any
notice period applicable to you in connection with the termination of your
Employment or during the one year preceding notice of the termination of your
Employment.


IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.


DISCOVER FINANCIAL SERVICES
By:


R. Andy Eichfeld
EVP, Chief Human Resources & Administrative Officer


14

--------------------------------------------------------------------------------







APPENDIX A
Discover Financial Services
International Supplement
This International Supplement to the Award Certificate (”International
Supplement”) contains supplemental terms and conditions for the RSU Award
(“Equity Award”) to employees of Discover Financial Services (or the relevant
affiliated company) located in certain jurisdictions outside of the United
States. The terms included in this International Supplement are intended to
ensure compliance with the laws of the country in which you are Employed or, in
certain instances, to make the awards more tax efficient in your country.
You have also received an Award Certificate applicable to your award. The Award
Certificate, together with this International Supplement, collectively set forth
the terms and conditions of your Equity Award. To the extent that this
International Supplement amends, deletes or supplements any terms of the Award
Certificate, this International Supplement shall control.
Capitalized terms that are used without definition in this International
Supplement have the meanings assigned in the Plan or the Award Certificate.
All Employees Located Outside the United States.
If you are Employed outside of the United States, please note that your Equity
Award is offered, issued and administered by Discover Financial Services, a
Delaware corporation, and your local employer is not involved in the grant of
awards under such equity incentive program. All documents related to your Equity
Award, including the Award Certificate, this International Supplement and the
link by which you access these documents, originate and are maintained in the
United States.
Your Equity Award is made in virtue of your Employment with, and your services
performed for, the appropriate entities within the Company. However, your award
does not form part of your entitlement to remuneration or benefits, whether
pursuant to any contract of Employment to which you may be a party or otherwise.
Similarly, the existence of a contract of Employment between you and any entity
within the Company shall not confer on you any right or entitlement to
participate in the Equity Award or to receive awards thereunder, or any
expectation that you might participate in such equity incentive program or
receive additional equity awards in the future. Your Equity Award, the Award
Certificate, and/or this International Supplement does not constitute an
employment contract and does not create an employment relationship or a promise
of continued Employment for any period of time.
In addition, your Equity Award is not part of your base salary or wages and will
not be taken into account (except to the extent otherwise required by local law)
in determining any other employment-related rights you may have, such as rights
to pension or severance pay.
Whether or not you have a contract of Employment with any entity within the
Company, your rights and obligations under the terms of your office or
Employment shall not be affected by your receipt of the Equity Award. By
accepting your receipt of the Equity Award, you waive any and all rights to
compensation or damages for any loss of the Equity Award in the event of your
termination of your office or Employment for any reason whatsoever. This waiver
applies whether or not such termination amounts to a wrongful or unfair
dismissal.


15

--------------------------------------------------------------------------------





You may be subject to applicable exchange control, currency control or similar
financial laws that may affect your transactions with respect to your equity
award, including without limitation, your ability to bring shares of Discover
Financial Services common stock into your jurisdiction or to receive the
proceeds of a sale of Discover Financial Services common stock in your
jurisdiction. Moreover, you may be subject to certain notification, approval
and/or repatriation obligations with respect to securities and funds you receive
in connection with your awards. In addition the Company is not responsible for
any foreign exchange fluctuations that change the value of your RSU Award. You
are encouraged to consult your advisors to ascertain whether any restrictions or
obligations apply to you.
Your Equity Award has not been authorized or approved by any applicable
securities authorities and may have been offered pursuant to an exemption from
registration in your local jurisdiction. Similarly, no prospectus or similar
offering or registration document has been prepared, authorized or approved by
any applicable securities authorities in your jurisdiction. The grant of awards
is being made only to employees of the Company and does not constitute and is
not intended to be an offering to the public. For this reason, you must keep all
award documents you receive, including but not limited to this International
Supplement and the Award Certificate, confidential and you may not distribute or
otherwise make public any award documents without the prior written consent of
the Company. Moreover, you may not reproduce (in whole or in part) any award
documents you receive. In addition, the shares of Company common stock you
acquire upon vesting and conversion of your Equity Award may be subject to
applicable restrictions on resale in your local jurisdiction. You are encouraged
to consult your advisors to ascertain whether any restrictions or obligations
apply to you.
Employees in China.
If you are employed in China or are a Chinese national on international
assignment outside of China for the Company, but your Equity Award was made in
China and/or you will be taxed there, your Equity Award will be settled in cash.
Rather than convert awards to shares pursuant to Section 1 of the Award
Certificate and Sections 4 through 6 of the Award Certificate, the Company will
convert your Equity Award to cash and the Company or your local employer will
deliver the cash payment to you. You consent to this cash conversion in exchange
for the Equity Award. All other terms and conditions of the Plan and the Award
Certificate will otherwise apply to your Equity Award.
Employees in the United Kingdom or European Union.
If you are employed in the United Kingdom (or the European Union), the Company
will act in accordance with the Data Protection Act of 2018 as amended from time
to time and the General Data Protection Regulation as amended from time to time
as applicable regarding any personal information which you provide to it in
connection with your Equity Award (including the amount of the award) and you
acknowledge the need for the processing of such personal information in order to
facilitate your participation in such equity incentive program, for any purposes
required by law or regulation, or for any other legitimate business purpose. By
accepting your Equity Award, you acknowledge that from time to time, for the
purposes described above, your personal information may be stored and processed
by and disclosed and transferred to other offices and companies within the
Company and to third parties, some of which are situated outside of the European
Union and may not offer as high a level of protection for personal information
as countries within the European Union.
The following provisions apply in lieu of those contained in the Award
Certificate for employees in the United Kingdom.
Section 8(a)


16

--------------------------------------------------------------------------------





The forfeiture, cancellation and/or clawback circumstances and events set forth
in this Section 8 are designed, among other things, to incentivize compliance
with the Company’s policies (including, without limitation, the Company’s risk
policies and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, workforce stability, and other legitimate business interests, and
to ensure an orderly transition of responsibilities. This Section 8 shall apply
notwithstanding any other terms of this Award Certificate (except where sections
in this Award Certificate specifically provide that the circumstances set forth
in this Section 8 no longer apply).
(a)Conditions. Notwithstanding your satisfaction of the vesting conditions of
this Award Certificate, RSUs are not earned: (1) until the applicable Scheduled
Vesting Date; and (2) unless the conditions set forth in this section 8(a) below
are met. Although you will become the beneficial owner of Shares following
conversion of your RSUs, the Company may, upon notice, issue a transfer
restriction with respect to your Shares following conversion of your RSUs
pending any investigation or other review that impacts the determination as to
whether the RSUs meet the conditions set forth below. The Shares underlying such
RSUs shall not legally vest in you and shall be forfeited and recoverable in the
event the Company determines that the conditions set forth in this section 8(a)
below are not met. Notwithstanding any provision of this Award Certificate to
the contrary, in order for legal ownership of the Shares to fully vest in you it
is a strict condition that you must not at any time prior to one year after the
termination of your Employment or service with the Company (i) engage, in
Wrongful Solicitation, (ii) misuse the Company’s confidential, proprietary
information and/or intellectual property, as defined in your employment
contract, the Company Code of Conduct, and/or any other relevant agreements or
policies issued to you, or (iii) for those Participants classified by the
Company as an officer of Discover Financial Services or one of its Subsidiaries
on the date of grant, engage in Competitive Activity. If the conditions above
are not met, you will:
(1)pay to the Company an amount in cash equal to the value of the Shares that
vested and converted on or after, or within one year prior to, your termination
of Employment, which value shall be determined by the Company, in its sole
discretion, and shall include an amount for tax adjustments appropriate to
reflect your obligation to repay such amounts due to you not meeting the
conditions above; or
(2)transfer to the Company the number of Shares that vested and converted on or
after, or within one year prior to, your termination of Employment, plus an
amount calculated by the Company, in its sole discretion, for tax adjustments
appropriate to reflect your obligation to transfer such common stock due to you
not meeting the conditions above.
Section 24(e), (f) and (r)
(e)“Competitive Activity” means:
(1)becoming, or entering into any arrangement as, an employee, officer, partner,
member, proprietor, director, independent contractor, consultant, advisor,
representative or agent of, a Competitor, where you will be responsible for
providing, or managing or supervising others who are providing, services
(i) that are similar or substantially related to the services that you provided
to the Company, or (ii) that you had direct or indirect managerial or
supervisory responsibility for at the Company, or (iii) that call for the
application of the same or similar specialized knowledge or skills as those
utilized by you in your services for the Company, in each such case, at any time
during the year preceding the earlier of the start of your notice period and the
Employment; or
(2)either alone or in concert with others, forming, or acquiring a five percent
(5%) or greater equity ownership, voting interest or profit participation in, a
Competitor.
(f)“Competitor” means any corporation, partnership or other entity that engages
in (or that owns a significant interest in any corporation, partnership or other
entity that engages in) (1) the


17

--------------------------------------------------------------------------------





business of consumer lending, including, without limitation, credit card
issuance or electronic payment services, or (2) any other business which you
have been materially involved in or had significant knowledge of, which has been
conducted by the Company at any time during the two years preceding the
termination of your Employment. For the avoidance of doubt, a competitor of any
entity which results from a corporate transaction involving the Company that
constitutes a Change in Control shall be considered a Competitor for purposes of
this Award Certificate.
(r)    “Wrongful Solicitation” occurs upon either of the following events:
(1)while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, and within one year after
the termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Company employee to leave the Company or become hired or engaged
by another firm; provided, however, that this clause shall apply only to
employees of the Company who had access to confidential information of the
Company and (i) were employed at the level of officer or above, or (ii) who
worked in or with your business unit or (iii) for whom you had direct or
indirect responsibility, and in each case with whom you had material contact in
the course of your Employment, at any time during the year preceding the earlier
of the start of your notice period and the termination of your Employment; or
(2)while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you solicit or entice away or in any manner attempt to persuade
any client or customer, or prospective client or customer, of the Company (i) to
discontinue or diminish his, her or its relationship or prospective relationship
with the Company or (ii) to otherwise provide his, her or its business to any
person, corporation, partnership or other business entity which engages in any
line of business in which the Company is engaged (other than the Company);
provided, however, that this clause shall apply only to clients or customers, or
prospective clients or customers, that you worked for on an actual or
prospective project or assignment during any notice period applicable to you in
connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment.
*    *    *
The Company recommends that you seek advice of your tax advisors regarding the
tax treatment of your awards.




18